Title: From George Washington to Major General Artemas Ward, 28 May 1776
From: Washington, George
To: Ward, Artemas



Sir
Philadelphia May 28. 1776

On Saturday morning I was favoured with yours of the 17 Instt, giving the agreable Intelligence of the Important and valuable prize made by the Armed Schooner’s in the Continental

service & am hopefull, that If a vigilant lookout is kept, that others not less valuable will fall into our hands.
Congress having passed a Resolve respecting this Cargoe as you will see by the Inclosed Copy, I desire that you will immediately forward to New York, Eight Hundred of the Carbines and the residue have put into some good & secure place not to be disposed of ’till further directions, unless the recruits raising to complete the 5 Regiments left at Boston shou’d be in want, in which case you may supply the deficiency out of them—I also request that you will directly forward to New York 400 Hundred Barrells of the powder and have the remainder of It sent to some place of security in the Country not too contiguous to Boston there to be kept under a good & trusty guard, till It shall be disposed of, apprehending It imprudent that more shou’d remain in Boston than may be absolutely necessary for fear of Accidents, tho I do not think any Attempts will be made against It by the Enemy. You will forward too the Lead wrote for by Genl Putnam, and such Articles out of the Cargoe as Col. Knox & Col. Putnam shall respectively apply for and have the rest properly secured.
As to the Two hundred Carbines that are to remain at Boston, I do not mean that they are to be put into the hands of the Recruits raising to Complete the Old Regimts but in case of Absolute necessity such as the Appearance of an Invasion or the like and that every possible method shoud be used for ’em to procure Arms without depending on these.
I shall be glad of your Returng to the Massachusets Governmt the powder they have lent the Continent, as by this fortunate capture we are enabled to pay our debts in that way. I am &c.

G.W.

